                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                 SOUTHERN DIVISION

UNITED STATES OF AMERICA,                             No.    7&56BCW

                       Plaintiff,                     COUNT 1 (18 U.S.C. § 641) and
                                                      COUNT 2 (18 U.S.C. § 1361):
               v.                                     NMT 10 Years Imprisonment
                                                      NMT $250,000 Fine
JOSEPH A. KAPLAN (01)                                 NMT 3 Years Supervised Release
[DOB: 07/24/1995], and                                Class C Felony

TRISTAN L. KENNEDY (02)                               COUNT 3 (18 U.S.C. § 1852) and
[DOB: 04/25/2001],                                    COUNT 4 (18 U.S.C. § 1853):
                                                      NMT 1 Year Imprisonment
                       Defendants.                    NMT $100,000 Fine
                                                      NMT 1 Year Supervised Release
                                                      Class A Misdemeanor
Defendants/Counts:
Kaplan (01): All Counts                               $100 Special Assessment for Counts 1 & 2
Kennedy (02): All Counts                              $25 Special Assessment for Counts 3 & 4
                                                      Mandatory Restitution

                                       INDICTMENT

       THE GRAND JURY CHARGES THAT:

                                            COUNT 1

       On or between February 12, 2020, and March 30, 2020, said dates being approximate, in

Texas County, in the Western District of Missouri, the defendants, JOSEPH A. KAPLAN and

TRISTAN L. KENNEDY, willfully and knowingly did steal, purloin, and convert to their own

use timber, of a value exceeding $1,000, of the goods and property of the United States, in violation

of Title 18, United States Code, Section 641.

                                            COUNT 2

       On or between February 12, 2020, and March 30, 2020, said dates being approximate, in

Texas County, in the Western District of Missouri, the defendants, JOSEPH A. KAPLAN and




          Case 6:21-cr-03017-BCW Document 1 Filed 01/21/21 Page 1 of 2
TRISTAN L. KENNEDY, willfully injured and caused to be injured property of the United States

and of any department or agency thereof, specifically, the United States Forest Service, in that they

cut timber and trees, thereby damaging the land in an amount exceeding $1,000, in violation of

Title 18, United States Code, Section 1361.

                                            COUNT 3

       On or between February 12, 2020, and March 30, 2020, said dates being approximate, in

Texas County, in the Western District of Missouri, the defendants, JOSEPH A. KAPLAN and

TRISTAN L. KENNEDY, knowingly and wantonly cut, destroyed, and removed timber from the

public lands of the United States, with intent to export and dispose of it, in violation of Title 18,

United States Code, Section 1852.

                                            COUNT 4

       On or between February 12, 2020, and March 30, 2020, said dates being approximate, in

Texas County, in the Western District of Missouri, the defendants, JOSEPH A. KAPLAN and

TRISTAN L. KENNEDY, knowingly and wantonly cut, injured, and destroyed trees growing,

standing, and being on the land of the United States, which was reserved and purchased for public

use, in violation of Title 18, United States Code, Section 1853.

                                                      A TRUE BILL


                                                      /s/ Charles Call
                                                      FOREPERSON OF THE GRAND JURY

/s/ Casey Clark
Casey Clark
Assistant United States Attorney


DATED: 1/21/2021
                                                 2




          Case 6:21-cr-03017-BCW Document 1 Filed 01/21/21 Page 2 of 2
